Exhibit 10.2



GREATER BAY BANCORP SEVERANCE PLAN II

Amended and Restated as of January 1, 2005


ARTICLE I

PURPOSE

GREATER BAY BANCORP (the "Company") established, effective as of January 1,
1998, and amended as of March 23, 1999, the Termination & Layoff Pay Plan II to
provide severance benefits to selected executives whose employment terminates in
connection with a Layoff or Termination (as such terms were defined in the
Termination & Layoff Plan II). The Company hereby amends, restates and renames
such plan as the Severance Plan II, effective as of January 1, 2005, to provide
severance benefits to such executives who are deemed Eligible Employees and
whose employment terminates in connection with a Layoff, in accordance with the
terms set forth hereunder. The intent of the plan is to ensure all Eligible
Employees have reasonable protection related to a Layoff event as specified
herein.


ARTICLE II

EFFECTIVE DATE

All of the policies and practices of each Member Company regarding severance, or
similar payments to Eligible Employees upon termination of employment in
connection with a Layoff are hereby superseded by this plan which shall be known
as the GREATER BAY BANCORP Severance Plan II (the "Plan"), as originally
established January 1, 1998, amended March 23, 1999, and as amended and restated
effective January 1, 2005.


ARTICLE III

DEFINITIONS

Section 3.1 Affiliated Company means:



(a) Any corporation (other than the Company) that is included in a controlled
group of corporations, within the meaning of Code Section 414(b), that includes
the Company, and



(b) Any trade or business (other than the Company) that is under common control
with the Company within the meaning of Code Section 414(c), and



(c) Any member (other than the Company) of an affiliated service group, within
the meaning of Code Section 414(m), that includes the Company, and



(d) Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).



Section 3.2 Base Benefit means the severance benefit payable to a Participant in
accordance with Articles IV and V of the Plan, the amount of which is based upon
such Participant's Pay and his title or position with a Member Company as of the
date he terminates employment with the Member Company on account of a Layoff.



Section 3.3 Board of Directors means the board of directors of the Company.



Section 3.4 Calculated Severance means the severance benefit payable to a
Participant in accordance with Articles IV and V of the Plan, the amount of
which is based upon such Participant's full Years of Service with a Member
Company as of the date the Participant terminates employment with a Member
Company on account of a Layoff.



Section 3.5 Code means the Internal Revenue Code of 1986, as amended.



Section 3.6 Committee means the Benefits Administration Committee appointed by
the Compensation Committee of the Company's Board of Directors.



Section 3.7 Company means GREATER BAY BANCORP.



Section 3.8 Effective Date means January 1, 2005.



Section 3.9 Employee means (1) any full-time employee of a Member Company or (2)
any regular part-time employee of a Member Company. For purposes of this Section
3.9, "full-time employee" shall mean an employee of a Member Company who is
regularly scheduled to work at least forty (40) hours per week for twelve (12)
months each year. Notwithstanding the foregoing, with respect to employees of a
Member Company which requires fewer than forty (40) hours per week for
classification as a full-time employee, "full-time employee" shall be defined
according to such Member Company's administrative policy and practice. "Regular
part-time" employee shall mean any employee of a Member Company who is regularly
scheduled to work at least twenty (20) hours per week for twelve (12) months
each year, but fewer hours than necessary to classify him as a full-time
employee.



Section 3.10 Eligible Employee means an Employee who is a member of the
Company's Managing Committee (MC) and an Employee of a Member Company.



Section 3.11 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.



Section 3.12 Layoff means the termination of employment due to a business-based
reduction in force, including, but not limited to, cost reduction, business or
process reorganization/re-engineering, reassignment of duties, lack
of/insufficient duties, or elimination of a position.



Section 3.13 Leave of Absence means a period of absence from regular employment
which is approved by the Member Company in a non-discriminatory manner for
reasons such as, but not limited to, sickness, disability, education, jury duty,
convenience to a Member Company, maternity or paternity leave, family leave, or
for periods of military duty during which the Employee's reemployment rights are
protected by law.



Section 3.14 Member Company means the Company or an Affiliated Company, provided
that the Compensation Committee of the Company's Board of Directors consents to
the participation of any such Affiliated Company in the Plan with respect to
Eligible Employees of such Affiliated Company.



Section 3.15 Participant means an Eligible Employee who satisfies the
requirements under Section 4.1 of the Plan.



Section 3.16 Pay means an Eligible Employee's current annual rate of regular
base salary or wages on the date of the Participant's termination of employment
with a Member Company on account of a Layoff, excluding all other extra pay such
as bonuses, overtime, commissions, premiums, supplements, imputed income and
living, auto or other allowances.



Section 3.17 Plan means the Greater Bay Bancorp Severance Plan II.



Section 3.18 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.



Section 3.19 Severance Benefit means the sum of any Base Benefit and any
Calculated Severance to which a Participant is entitled in accordance with
Articles IV and V.



Section 3.20 Year of Service means a twelve (12)-continuous month period
beginning on an Employee's most recent date of hire (or rehire), and each twelve
(12)-continuous month period beginning on the anniversary of such hire (or
rehire) date, during which the Employee remains continuously employed by a
Member Company.


ARTICLE IV

ELIGIBILITY FOR BENEFITS

Section 4.1 Employees Eligible for Severance Benefits. Except as provided in
this Section 4.1 and in Section 4.2, and subject to Section 5.11, an Eligible
Employee whose employment is terminated by a Member Company on or after the
Effective Date shall be eligible for a Severance Benefit if:



(a) Subject to Section 4.2, the Eligible Employee's employment is terminated as
a result of a Layoff; and



(b) The Eligible Employee executes a waiver and release agreement in such form
as determined by the Committee (the "Waiver and Release Agreement") and returns
the Waiver and Release Agreement to the Member Company within the time period
specified in the Waiver and Release Agreement.



Section 4.2 Employees Not Eligible for Severance Benefits. An Eligible Employee
shall not be entitled to a Severance Benefit set forth in Article V if:



(a) The Employee's employment is terminated for reasons other than Layoff; or



(b) The Employee's employment is terminated by reason of a Change in Control as
that term is defined in the Greater Bay Bancorp Change in Control Plan II; or



(c) The Employee has in force an employment contract or executive severance
agreement with a Member Company which includes provision for the payment of
severance benefits upon the termination of his employment with the Member
Company as a result of a Layoff, unless such severance benefits are less than
the Severance Benefit provided for in the Plan; or



(d) With respect to termination of employment resulting from a Layoff, the
Employee is offered employment by a Member Company in another position of
comparable pay and status to the position held immediately prior to the Layoff,
regardless of whether he accepts the offer; or



(e) The Employee fails to perform his regular assigned job duties through the
date specified by a Member Company as his termination date; or



(f) The Employee fails to return a properly executed Waiver and Release
Agreement on a timely basis.



For purposes of this Section 4.2, a "position of comparable pay and status"
shall mean a position with not less than one hundred percent (100%) of the Pay,
bonus opportunity and benefits of the position held by the Employee prior to his
termination of employment and with a similar scope of duties and
responsibilities to such prior position. In addition, a position will not be
considered a position of comparable pay and status if an Employee is required to
increase his normal commute to reach a new worksite by 35 miles or more each
way. Notwithstanding the foregoing, the Committee reserves the right to make
decisions based on the facts and circumstances of individual cases as to whether
a position is of comparable pay and status to that held by an Employee prior to
his employment termination, provided that the Employee may appeal any such
decision pursuant to the provision of Section 6.5.


ARTICLE V

SEVERANCE BENEFITS

Section 5.1 Calculation of Base Benefit. Subject to the provisions of Sections
4.1, 4.2, and 5.11, a Participant whose employment is terminated as a result of
a Layoff shall be entitled to receive a Base Benefit under this Plan as follows:



(a) CEO. A Participant who is the CEO shall be entitled to receive a Base
Benefit equal to twenty-four (24) months of Pay.



(b) All Other Participants. Each other Participant shall be entitled to receive
a Base Benefit equal to twelve (12) months of Pay.



Section 5.2 Determination of Calculated Severance. Subject to the provisions of
Sections 4.1, 4.2, and 5.11, a Participant whose employment is terminated as a
result of a Layoff shall be entitled to receive Calculated Severance under this
Plan, based on the Participant's full Years of Service with a Member Company,
equal to the amount of Pay that would have been payable for the number of weeks
determined under the following table:



No. of Full Years of Service

No of Weeks Per Full Year of Service

Less than 1 year

0 weeks

1 year to 4 years

1 week

5 years to 10 years

2 weeks

11 years or more

3 weeks





Section 5.3 Maximum Severance Benefit. Notwithstanding anything to the contrary
contained herein, the maximum Severance Benefit payable to a Participant other
than the CEO upon a termination of employment on account of a Layoff is eighteen
(18) months of Pay.



Section 5.4 Golden Parachute Restriction.



(a) In General. Notwithstanding anything above in this Article V, if a
Participant is a "disqualified individual" (as defined in Section 280G(c) of the
Code), and the severance benefit provided for in Sections 5.1 and 5.2, together
with any other payments which the Participant has the right to receive from a
Member Company would constitute a "parachute payment" (as defined in Section
280G(b)(2) of the Code), the Severance Benefit shall be reduced. The reduction
shall be in an amount so that the present value of the total amount received by
the Participant from a Member Company will be One Dollar ($1.00) less than three
(3) times the Participant's base amount (as defined in Section 280G of the Code)
and so that no portion of the amounts received by the Participant shall be
subject to the excise tax imposed by Section 4999 of the Code.



(b) Deferred Compensation and Reimbursements Exception. In no circumstances will
a Member Company reduce the Severance Benefits payable to a Participant on
account of the restrictions of this Section 5.4 by the amounts the Participant
has the right to receive under an executive deferred compensation plan of the
Company (Deferred Compensation Plan), amounts paid or payable to the Participant
to reimburse him either fully or partially for excise tax and/or income tax on
the reimbursement (gross up amounts), or amounts paid or payable on the
Participant as indemnification for attorney's fees and legal expenses.



(c) Determination of Reduction. The determination as to whether any reduction in
the Severance Benefit is necessary shall be made by a Member Company in good
faith, and the determination shall be conclusive and binding on the Participant.



(d) Repayment of Excess Amount. If through error or otherwise the Participant
should receive payments under this Plan, together with other payments the
Participant has the right to receive from a Member Company, excluding Deferred
Compensation Plan payments in excess of one dollar ($1.00) less than three times
his base amount, the Participant shall immediately repay the excess to the
Member Company upon notification that an overpayment has been made.



Section 5.5 Continued Insurance Benefits. Provided that the Participant timely
elects continued coverage under the Consolidated Omnibus Budge Reconciliation
Act of 1985 ("COBRA"), the Member Company shall pay that portion of the premiums
of each Participant's group medical, dental and vision coverage, including
coverage for the Participant's eligible dependents, that the Member Company
regularly paid prior to the Participant's termination date for the period during
which the Participant is eligible for a Severance Benefit under Sections 5.1 and
5.2 (the "Continuation Period"). Such premium payments shall continue for the
duration of the Continuation Period; provided, however, that no such premium
payments shall be made following the effective date of the Participant's
coverage by a medical, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to notify the Member Company immediately if
the Participant becomes covered by a medical, dental or vision insurance plan of
a subsequent employer.



No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Member Company's payment of any applicable insurance
premiums during the Continuation Period will be credited as payment by the
Participant for purposes of the Participant's payments required under COBRA.
Therefore, the period during which a Participant may elect to continue the
Member Company's group medical coverage at his own expense under COBRA, the
length of time during which COBRA coverage will be made available to the
Participant, and all other rights and obligations of the Participant under COBRA
(except the obligation to pay insurance premiums that the Member Company pays
during the Continuation Period) will be applied in the same manner that such
rules would apply in the absence of this Plan. At the conclusion of the
Continuation Period, the Participant shall be responsible for the entire payment
of premiums required under COBRA for the duration of the COBRA continuation
period. For purposes of this Section 5.5, applicable premiums that will be paid
by the Member Company during the Continuation Period shall not include any
amounts payable by the Participant under a Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Participant.



Section 5.6 Other Employee Benefits. All other employee benefits (such as life
insurance, disability coverage, and retirement plan coverage) terminate as of
the Participant's termination date (except to the extent that a conversion
privilege may be available thereunder).



Section 5.7 Payment of Benefits. The Plan shall pay a Severance Benefit to a
Participant whose employment is terminated on account of a Layoff in the form of
a lump sum or equal installments payable over a period not to exceed twenty-four
(24) months, as the Committee in its sole discretion may determine. The Plan
shall make lump sum distributions as soon as administratively practicable and in
no event later than thirty (30) days following the receipt by the Company of a
timely and properly executed Waiver and Release Agreement. The Plan shall make
installment payments in accordance with the Member Company's normal payroll
schedule beginning with the first payroll date as soon as administratively
practicable following receipt by the Company of a timely and properly executed
Waiver and Release Agreement.



Section 5.8 Payment Offset. A Member Company reserves the right to offset the
Severance Benefits payable under Sections 5.1 and 5.2 by any advance, loan or
other monies the Participant owes the Member Company. All Severance Benefit
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes.



Section 5.9 Repayment Upon Re-employment. In the event of a Participant's
reemployment by a Member Company during the period of time in respect of which
Calculated Severance pursuant to Section 5.2 has been paid in a lump sum, the
Member Company shall require such Participant to repay to the Member Company all
or a portion of such Calculated Severance as a condition of reemployment. The
amount required to be repaid shall equal the Participant's weekly Pay for the
total number of weeks for which the Participant was eligible under Section 5.2
minus the Participant's weekly Pay for the number of weeks that have elapsed
since the Participant's termination of employment. If the Calculated Severance
is paid in installments, the installment payments will stop upon reemployment
with a Member Company.



Section 5.10 Unfunded Plan. The obligations of a Member Company under this Plan
may be funded through contributions to a trust or otherwise, but the obligations
of the Member Company are not required to be funded under this Plan unless
required by law. Nothing contained in this Plan shall give a Participant any
right, title or interest in any property of a Member Company.



Section 5.11 Prohibition Against Golden Parachute Payments. Notwithstanding any
provision of the Plan to the contrary, no Participant who is an
institution-affiliated party as the term is defined in Section 359.1(h) of the
Federal Deposit Insurance Corporation Rules and Regulations ("FDIC Rules and
Regs") shall be entitled to the payment of any Severance Benefit under the Plan
to the extent that such payment shall be deemed a "golden parachute payment" as
the term is defined in FDIC Rules and Reg. Section 359.1(f)(i)(ii) or (iii).


ARTICLE VI

ADMINISTRATION

Section 6.1 Plan Administration. The Company shall be the administrator of the
Plan for purposes of Section 3(16) of ERISA and shall have responsibility for
complying with any ERISA reporting and disclosure rules applicable to the Plan
for any Plan Year.



Section 6.2 Plan Committee. In all respects other than as provided in Section
6.1, the Plan shall be administered and operated by the Committee. The Committee
shall have all powers necessary to supervise the administration of the Plan and
control its operations. In addition to any powers and authority conferred to the
Committee elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following discretionary powers
and authority:



(a) To allocate fiduciary responsibilities among the named fiduciaries and to
designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be
effective until the person or persons to whom the responsibilities have been
allocated or delegated agree to assume the responsibilities.



(b) To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities.



(c) To employ such legal, accounting, clerical, and other assistance as it may
deem appropriate in carrying out the provisions of this Plan, including one or
more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan.



(d) To establish rules and procedures from time to time for the conduct of the
Committee's business and the administration and effectuation of this Plan.



(e) To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant, and the amount of benefits to
which any Participant may be entitled.



(f) To determine the manner in which the Severance Benefits of this Plan, or any
part thereof, shall be administered.



(g) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate or convenient in the efficient administration of the
Plan.



Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.



Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.



Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary's gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.



Section 6.5 Claims Procedure.



(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Committee in writing by an applicant (or his
authorized representative). The address for the Committee is:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303



(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Committee must provide the applicant with written or
electronic notice of the denial of the application, and of the applicant's right
to review the denial. Any electronic notice will comply with the regulations of
the U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:



(i) the specific reason or reasons for the denial;



(ii) references to the specific Plan provisions upon which the denial is based;



(iii) a description of any additional information or material that the Committee
needs to complete the review and an explanation of why such information or
material is necessary; and



(iv) an explanation of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the applicant's right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 6.5(d) below.



This notice of denial will be given to the applicant within ninety (90) days
after the Committee receives the application, unless special circumstances
require an extension of time, in which case, the Committee has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.



This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Committee is to render its
decision on the application.



(c) Request for a Review. Any person (or that person's authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Committee within sixty (60) days after the application is denied. A request for
a review shall be in writing and shall be addressed to:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303



A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his representative) shall have the opportunity
to submit (or the Committee may require the applicant to submit) written
comments, documents, records, and other information relating to his claim. The
applicant (or his representative) shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.



(d) Decision on Review. The Committee will act on each request for review within
sixty (60) days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional sixty (60) days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial sixty (60) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Committee is to render its decision on the review. The Committee will give
prompt, written or electronic notice of its decision to the applicant. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Committee confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:



(i) the specific reason or reasons for the denial;



(ii) references to the specific Plan provisions upon which the denial is based;



(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim (excluding those protected by legal
privilege); and



(iv) a statement of the applicant's right to bring a civil action under section
502(a) of ERISA.



(e) Rules and Procedures. The Committee will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Committee may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant's own
expense.



(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 6.5(a) above, (ii) has
been notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with the appeal
procedure described in Section 6.5(c) above, and (iv) has been notified that the
Committee has denied the appeal. Notwithstanding the foregoing, if the Committee
does not respond to a Participant's claim or appeal within the relevant time
limits specified in this Section 6.5, the Participant may bring legal action for
benefits under the Plan pursuant to Section 502(a) of ERISA.


ARTICLE VII

AMENDMENT AND TERMINATION

This Plan may be amended from time to time, or terminated at the discretion of
the Board of Directors by a written resolution adopted by a majority of the
Board of Directors; provided, however, that no amendment or termination shall
adversely affect the right to any unpaid Severance Benefit of a Participant
whose Layoff termination date has occurred prior to such amendment or
termination of the Plan.


ARTICLE VIII

GENERAL



Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by the Company and each Member Company out of its general assets.



Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent.



Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.



Section 8.4 Limitation on Participant's Rights. Nothing in this Plan shall be
construed to guarantee terminated Employees any right to be recalled or rehired
by a Member Company.



Section 8.5 Severability. If any provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.

